PD-0591-15
                                                     RECEIVED IN
                     lUTtfLCnUftT QF            COURT OF CRIMfMAt appeals
                   CdlMidAL AflfeALS OF TlXAS         MAY 1 B 7niR
                     AUSTIk)   •p\v/i5iQid
                                                  ^belAGOste,Cteifo

                      Jl&USfijsJO.




    STATf. OP T^A5, | MPLLLtt: $                     COURT OF CRIMINAL APPEALS
               ^                      ______:               MAY 15 2015

    -dOmtS-idQiO^A^U^/s^




       U>S. gH
       i».<-(/in
                 ^W     ^23 MTl)
                  o-mi, o^o /lfi<n\




      j£LA£&JUJbyt-&^
         iP&Qc&aiidG^J)^^
#
                                                            WTtm
                                                        13TH COURT,OF APPEALS